Citation Nr: 1119112	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back condition secondary to service-connected gunshot wound of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to June 1967 and December 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By way of the July 2006 decision, the RO denied service connection for a back condition secondary to gunshot wound of the left foot.  

The Veteran testified before a Decision Review Officer (DRO) in February 2009 and then the Veteran testified before the Board in November 2010.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The preponderance of the evidence is against a finding that there is any relationship between a disability involving the Veteran's back and his service-connected gunshot wound of the left foot.    


CONCLUSION OF LAW

A back disability is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran through correspondence in March 2006.  These letters detailed the elements of a service connection claim on a direct and secondary basis, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in a March 2006 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran a VA examination in May 2006.  The Board finds that this examination is sufficient since the duty to assist usually includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran testified before the RO in February 2009 and the Board in November 2010. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that he has a current back condition that is the result of a limp from his service-connected gunshot wound of the left foot.  The Board notes that the Veteran is currently diagnosed with degenerative disc disease and in April 2006 underwent surgery: a formainotomy and a laminotomy.  After a careful review of the Veteran's claims file the Board finds that the preponderance of evidence is against the Veteran's claim of service connection for a back condition secondary to a gunshot wound of the left foot.  

In a December 1988 VA treatment note the Veteran was diagnosed with arthritis of the back and in May 1991 he was diagnosed with slight scoliosis.  At the July 1990 Social Security Administration (SSA) examination the Veteran was diagnosed with lumbar osteoarthritis and it was determined that his lumbar osteoarthritis was likely due to his being overweight; the Board notes that the Veteran was granted service connection for SSA disability for a primary diagnosis of posttraumatic stress disorder (PTSD) and a secondary diagnosis of degenerative disc disease.  

At an April 2003 VA examination it was noted that the Veteran worked in the coal mines after service and that he was disabled in 1989 "hurting his back from lifting."  In an April 2005 VA neurosurgery attending note it was stated that the Veteran had low back pain since at least 1986 and that he retired early because of it.  He also discussed that he had chronic problems with numbness, pain, and tingling of the feet, especially the dorsum and ball with stiff toes.  It was further opined that "Certainly, his L foot injury from VietNam with limp can have contributed abnormal gait/mechanical strain on back."

In a May 2005 VA rehabilitation treatment note it was stated that the Veteran underwent a laminectomy in December 2004.  The Veteran reported problems with his back for at least 15 to 20 years and that there was no specific injury but walked with a limp since he was shot in the left foot.  He also reported that he worked in the deep coal mines for 17 years on his knees and bent over.  It was noted that the Veteran thought "his chronic gait impairment and working in the coal mines has caused the problems with his back." In November 2005 the Veteran was diagnosed with chronic low back pain that was due to a bulging disc.  

The Veteran was afforded a VA examination in May 2006; the examiner noted that a review of the Veteran's primary care notes revealed no mention of a limp until the 2003 VA examination.  The examiner noted that at the 2003 examination the Veteran reported an occasional limp when his foot was sore.  He noted that the Veteran did not use a cane until recently and that was for his back pain and that he did wear a knee brace for a time.  It was noted that in 2000 the Veteran had a lot of pain and soreness with lifting or bending and treated it with pain pills.  It was noted that his next treatment was physical therapy in 2005 and neurosurgery of the lower back in April 2006.  The VA examiner opined that it was less likely as not that the Veteran's current lumbar and cervical spine disability were either caused by or a result of the gunshot wound of the left foot.  He stated that the gait disorder was minimal and only noticeable on close inspection; it was also not mentioned until the 2003 VA examination and only noted several times thereafter.  The VA examiner stated that the gait disorder was so minimal that he did not see a specific etiology for a low back injury or a cervical spine injury as a result of the minimal change in his gait; that was claimed to be due to the service-connected left foot injury.  He further opined that comparing the history given at the examination to previous histories of the inset of the low back pain that there was an indication that it was likely as not that the Veteran had a significant low back injury in 1989; which must have been significant to be noted by SSA in granting disability benefits for a low back problem.  

In April 2009 a VA doctor stated that the Veteran had a left foot injury with an abnormal gait that could cause strain on the back.  

The Board finds that service connection must be denied because the probative opinions of record are against the Veteran's claim.  The Veteran's claims file includes multiple opinions; some opinions relate the Veteran's back condition to his post-service work in the coal mines (April 2003 VA examination and May 2005 VA rehabilitation note), one opinion relates the Veteran's back condition to obesity (July 1990), there are two opinions for the Veteran's claim (April 2005 VA neurosurgery attending note and April 2009 VA opinion), and one opinion against the Veteran's  claim (a May 2006 VA examination).  However, the Board can only conclude that the preponderance of the medical evidence is against the Veteran's claim that his degenerative disc disease is due to his service-connected gunshot wound of the left foot.  As discussed herein below, the Board finds that the May 2006 VA examination opinion against the Veteran's claim gave a complete history including his post-service injury.   In addition, the May 2006 VA examiner, also gave a full and detailed rationale for his opinion and reviewed the Veteran's claims file, while the April 2009 opinion was a one line opinion and therefore, failed to give a full and detailed rationale for the opinion.  The Board finds that the opinions for the Veteran's claim are not probative because they are speculative in nature; medical opinions expressed in speculative language ["could have caused"] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The April 2005 opinion stated that the Veteran's limp could have contributed and the April 2009 VA opinion stated an abnormal gait could cause strain on the back; therefore, the Board finds that these speculative opinions do not provide enough degree of certainty to be probative.  Additionally, the Board finds that the one line opinion in April 2009 is not probative because a medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Generally, when a Veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.  In this case, however, the weight of the medical evidence shows that the Veteran's back disability is most likely related to his post-service occupation as a miner and not to his service-connected gunshot wound of the left foot.  Therefore, service connection on a secondary basis cannot be granted.  

Additionally, the Board notes that the Veteran testified that his back condition is related to his gunshot wound of the left leg and began bothering him 10 years prior.  It is noted that the Veteran is competent to attest to the onset of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   He also testified that he was told this by his VA neurosurgeon that his back condition was the result of his gunshot wound of the left foot.  Hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).

The Veteran's claims file includes statements by the Veteran relating his back condition to his post-service job as a miner (April 2003 VA examination, April 2005 VA neurosurgery attending note, and a May 2005 VA rehabilitation treatment note).   Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran related his back condition solely to his gunshot wound of the left foot was after he sought an award of service connection.  

In light of evidence of record that the Veteran repeatedly asserted that his back condition was related to his work a miner and the fact that the only statements relating his back condition solely to his gunshot wound of the left foot were made after the pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

In sum, the Board finds that service connection for a back condition must be denied on a secondary service connection basis.  The preponderance of the evidence shows that the Veteran's current diagnosis of degenerative disc disease is related to his post-service work as a miner and not to his gunshot wound of the left foot.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a back condition secondary to service-connected gunshot wound of the left foot is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


